Citation Nr: 1339605	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 50 percent prior to October 31, 2012, and in excess of 70 beginning on that date for the service connected adjustment
disorder with mixed emotional features (diagnosed as pain disorder and
posttraumatic stress disorder (PTSD)).



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the RO that granted service connection for an adjustment disorder with mixed emotional features, effective on April 11, 2007.

In a June 2011 rating decision, the RO recharacterized the increased rating claim for the service-connected adjustment disorder with mixed emotional features, chronic as chronic pain disorder and PTSD and assigned a higher rating of 50 percent disabling, effective on May 27, 2010.  This decision also granted service connection for PTSD.

In an April 2012 rating decision, the RO made the rating of 50 percent for the service-connected adjustment disorder with mixed emotional features, chronic diagnosed as chronic pain disorder and PTSD, effective on April 11, 2007.

In a January 2013 rating decision, the RO increased the evaluation to 70 percent disabling for the service-connected adjustment disorder with mixed emotional features chronic diagnosed as chronic pain disorder and PTSD, effective on October 31, 2012.

The issue, however remains in appellate status as the highest rating was not assigned during the entire appeal period, and the Veteran has noted disagreement with the effective date assigned to the 70 percent disability rating.  See AB v Brown, 6 Veteran App 35 (1993), see January 2013 statement.

The Board previously remanded this appeal in April 2010, April 2012, and May 2013.  It is now returned to the Board for the purpose of appellate disposition.

The Board notes that the Veteran was previously represented by the American Legion, as reflected in a January 2002 VA Form 21-22 Appointment of Veterans Service Organization as Claimant s Representative.  In November 2009 correspondence, the Veteran indicated that he was requesting removal of the American Legion as his representative and would be representing himself.  

A review of Virtual VA reveals that it contains VA treatment records relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.   


FINDINGS OF FACT

1.  Prior to October 31, 2012, the service-connected psychiatric disability is not shown to have been manifested by more that reduced reliability and productivity.

2.  Beginning on October 31, 2012, the service-connected psychiatric disability is not shown to be manifested by total social and occupation impairment.



CONCLUSIONS OF LAW

1.  Prior to October 31, 2012, the criteria for the assignment of an increased rating in excess of 50 percent for the service-connected psychiatric disability manifested by an adjustment disorder with mixed emotional features were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9440 (2013).

2.  Since October 31, 2012, the criteria for the assignment of an increased rating in excess of 70 percent for the service-connected psychiatric disability manifested by an adjustment disorder with mixed emotional features are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9440 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A May 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  Nonetheless, a May 2010 VCAA letter explained the evidence necessary to substantiate a claim for increase.

With regard to the duty to assist, the claims file contains service treatment records, private examination reports, VA treatment records, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  

The Veteran underwent VA examinations in May 2010, July 2010, and October 2012 to evaluate the current severity of the service-connected psychiatric disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examination reports provide detailed descriptions of the service-connected disability.  The examination reports are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

The Board notes that this case was remanded for development.  The requested development has been completed and the Veteran was afforded additional VA examination.  In addition, there was evidence to suggest that he received psychiatric outpatient treatment at VA, but it was determined that these records were not available.  See Formal Finding of Unavailability dated September 2013, Veteran statement dated in September 2013.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is seeking an increased rating for his service-connected psychiatric disability manifested by an adjustment disorder with mixed emotional features.  His disability is rated as 50 percent disabling prior to October 31, 2012, and 70 percent disabling thereafter under Diagnostic Code 9440.

Under the General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."
 
Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100, which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  

In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Prior to October 31, 2012

The May 2010 VA examination showed that the Veteran complained of having depressed mood on a daily basis rated at a 6 out of 10 and a lack of energy and motivation on a daily basis.  The Veteran denied using psychiatric medications.  

On examination, the Veteran was noted to be clean and casually dressed.  His psychomotor activity was fatigued, and his speech was unremarkable.  He demonstrated a cooperative and attentive attitude toward the examiner.  His affect was blunted, and his mood was depressed.  He reported being married with 2 children and having some tension at home with his spouse.  He denied having any close friends and reported that he tended to keep to himself.  He said he no longer engaged in bowling or jogging.  

The examiner noted the Veteran was easily distracted and had a short attention span.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  A GAF of 50 was assigned.  

In a July 2010 VA examination, the Veteran denied using of psychiatric medications.  He was not as close with his wife as he used to be.  He had no close friends and isolated himself, but would occasionally go out to eat.  

The Veteran was noted to be casually dressed with fatigued psychomotor activity.  His speech was unremarkable, and his attitude toward the examiner was cooperative and attentive.  His affect was blunted and showed a depressed mood.  

The Veteran was easily distracted and had a short attention span.  He stated that he slept 3 to 4 hours a night and felt fatigued the next day.  He denied having hallucinations.  He did not exhibit inappropriate behavior or obsessive or ritualistic behavior.  He endorsed moderate panic attacks one to two times a week.  

The Veteran denied having homicidal and suicidal thought and had fair impulse control.  He stated that he misplaced things and forgot the names of people he had known for a long time and routine tasks at work.  He was unable to concentrate for longer than 15 to 20 minutes at a time.

In an August 2010 private treatment record, the therapist noted the Veteran had become verbal and physical in his sleep such that his wife slept in a separate room.  He reported being employed, but was "lashing out" at coworkers and supervisors.  He indicated that he kept his back against the wall when out in public.  

It was noted that the Veteran's "isolating behaviors" and "lack of trust" compromised his ability to initiate or sustain social relationships.  The therapist considered the Veteran to be "totally and permanently disabled" and assigned a GAF of 37.  

In a June 2012 private treatment record, the private therapist described the Veteran's PTSD symptoms as "severe."  The therapist noted the Veteran "struggle[d] with memory problems" that "impact[ed] his productivity and reliability at work."  The Veteran found it "psychologically difficult" as he had to interact with customers on his route.  A GAF of 37 was assigned.

During this period, the evidence shows that the service-connected psychiatric disability was productive primarily of irritability, social isolation, hypervigilance, and intermittent sleep disorder.  

The Board finds that, for the initial portion of the appeal, the psychiatric manifestation were productive of occupational and social impairment with reduced reliability and productivity and that the Veteran was properly rated as 50 percent disabling.  In making this determination, the Board has considered the Veteran's private treatment records, VA examination reports and his lay statements.  

There was no indication that the manifestations of the Veteran's psychological disorder warrant the assignment of a rating greater than 50 percent prior to October 31, 2012.  The Board notes, in particular, that the July 2010 VA examination documented that he had missed days from work due to high levels of anxiety, but was able to maintain his substantial employment. 

The Board notes that the private therapist assigned a GAF of 37 during this period .  While a GAF of 37 suggests serious impairment, the identified manifestations do not meet the criteria for a finding of more than moderate impairment or the assignment of a rating higher than 50 percent under VA standards.  

There was no evidence of symptoms such as illogical, obscure or irrelevant speech or severe obsessional rituals.  The record also did not establish at that time that the he was unable to maintain establish and maintain effective relationships.  38 C.F.R. § 4.130.
.   

The Board recognizes that the Veteran has demonstrated some symptoms suggestive of the 70 percent rating criteria, such as an inability to maintain minimum personal hygiene.  See July 2010 VA examination report.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.

For the period prior to October 31, 2012, the service-connected psychiatric disability was not manifested by symptoms such as occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The treatment records are also silent as to any obsessional rituals or near-continuous panic or depression affecting the ability to function independently. 

The majority of the Veteran's symptoms included sleep impairment, social isolation, flashbacks, intrusive thoughts, nightmares, and memory problems.  Despite his assertions of social isolation and difficulties at work, he was able to maintain employment.  

Although the private therapist opined that she considered the Veteran "totally and permanently disabled," the evidence of record for this period does not suggest total occupational and social impairment.  

Therefore, the evidence preponderates against finding that the Veteran had difficulty in adapting to stressful circumstances (including work or work-like setting) or an inability to establish and maintain relationships.  

For these reasons, the Board finds that the Veteran did not meet the criteria for a rating in excess of 50 percent for the service-connected psychiatric disability for the initial period of the appeal.


Beginning on October 31, 2012

After a careful review of the evidence of record, the Board finds that an evaluation in excess of 70 percent for the service-connected psychiatric disability is not assignable for period beginning on October 31, 2012.

The October 2012 VA examination showed that the Veteran had PTSD and a mood disorder.  He reported having sleep disorders due to nightmares, depressed mood, low motivation, irritability, and poor social interactions at home and work.  

The Veteran said that he and his wife were on speaking terms, but did not interact the way that they had.  It was noted that they slept in different rooms due to his restlessness at night and his use of a C-pap machine.  He said that he did not talk to his children regularly, have any friends or like to talk on the phone.  He reported attending church, but did not belong to any social organizations.

The Veteran reported working fulltime time as mail carrier for 12 years.  He described having misdeliveries due to mild to moderate memory problems.  He said that his supervisor was "on his back."  He described his mood as bad when he had to go to work.  For medication, he reported taking antidepressant medication.

The Veteran described having depressed mood, anxiety, suspiciousness, and panic attacks that occurred weekly or less.  He reported having chronic sleep impairments and mild memory loss, such as forgetting names, directions or recent events.  The examiner indicated he had a flattened affect.  

The Veteran reported having disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  He indicated that physical limitations also affected his mood.  

The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and  mood.  It was based on this finding that an increased rating of 70 percent was assigned.  

However, the service-connected psychiatric disability picture clearly does not meet the criteria for a finding of total social and occupational impairment.  In this regard, he denied having suicidal ideation, obsessive rituals that interfered with routine activities, or impaired impulse control.  

It was noted that the Veteran neglected his personal appearance and hygiene and had difficulty in establishing and maintaining effective work and social relationships.  These findings alone do not equate with total social and occupational inadaptability.  

Significantly, for the period of the appeal, the Board notes that the Veteran was shown to be employed as a mail carrier, to be married, and to leave his home to attend church.  

Overall, on this record, the Board finds that a rating in excess of 70 percent is not assignable for the service-connected psychiatric disability.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  

However, in this case, the Board finds that service-connected psychiatric disability picture is not shown to be so exceptional or unusual as to warrant the consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not present an exceptional disability picture so that the established rating standards are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that these standards reasonably describe the Veterans disability level and symptomatology, which includes anxiety, depressed mood, sleep impairment, irritability, hypervigilance and some memory loss.  

Indeed, the 50 percent rating assigned prior to October 31, 2012, and 70 percent evaluation assigned on that date contemplates the overall impact of the service-connected disability.  As discussed, there are higher ratings available under the rating criteria for each period as discussed.

Based on the foregoing, the Board finds that the requirements for an extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Total Compensation Rating Based Upon Individual Unemployability (TDIU)

As a final matter, the Board notes that under Rice v. Shinseki, 22 Veteran. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record raises a question of individual unemployability.  

However, in this case, the Veteran acknowledges being employed for the period of this appeal; hence, consideration under Rice is not indicated at this time.



ORDER

Prior to October 31, 2012, an increased  rating in excess of 50 percent for the service-connected psychiatric disability is denied.

Beginning on October 31, 2012, an increased rating in excess of 70 percent for the service-connected psychiatric disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


